
	
		I
		112th CONGRESS
		1st Session
		H. R. 3622
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Israel (for
			 himself, Mr. Tiberi,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Ellison,
			 Mr. Frank of Massachusetts, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide comprehensive cancer patient treatment education under the Medicare
		  program and to provide for research to improve cancer symptom
		  management.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Assuring and Improving Cancer
			 Treatment Education and Cancer Symptom Management Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Comprehensive Cancer Patient Treatment Education Under
				the Medicare Program
					Sec. 101. Medicare coverage of comprehensive cancer patient
				treatment education services.
					Title II—Research on Cancer Symptom Management
				Improvement
					Sec. 201. Expansion of research.
					Sec. 202. Nursing intervention research grants.
					Sec. 203. Institute of Medicine study on the provision of
				symptom management and supportive care in people with cancer.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)Many people with cancer experience side
			 effects, symptoms, and late complications associated with their disease and
			 their treatment, which can have a serious adverse impact on their health,
			 well-being, and quality of life.
			(2)Many side effects and symptoms associated
			 with cancer and its treatment can be reduced or controlled by the provision of
			 timely symptom management and services and also by educating people with cancer
			 and their caregivers about the potential effects before treatment
			 begins.
			(3)Studies have found that individualized
			 educational intervention for cancer pain management from a registered nurse was
			 effective for patients with cancer being treated in outpatient and home-based
			 settings. Similarly, the number of caregivers who said they were well informed
			 and confident about caregiving after attending a family caregiver cancer
			 education program increased after program attendance.
			(4)People with cancer benefit from having an
			 educational session with oncology nurses in advance of the initiation of
			 treatment to learn how to reduce the risk of and manage adverse effects and
			 maximize well-being. Helping patients to manage their side effects reduces
			 adverse events and the need for urgent or inpatient care.
			(5)The Oncology Nursing Society has received
			 reports from its members that, because the Medicare program and other payers do
			 not cover the provision of patient treatment education, patients and their
			 caregivers often do not receive adequate education before the onset of such
			 patients’ treatment for cancer regarding the course of such treatment and the
			 possible side effects and symptoms such patients may experience. The Oncology
			 Nursing Society recommends that all patients being treated for cancer have a
			 one-on-one educational session with a nurse in advance of the onset of such
			 treatment so that such patients and their caregivers receive the information
			 they need to help minimize adverse events related to such treatment and
			 maximize the well-being of such patients.
			(6)Insufficient or non-existent Medicare
			 payments coupled with poor investment in symptom management research contribute
			 to the inadequate education of patients, poor management and monitoring of
			 cancer symptoms, and inadequate handling of late effects of cancer and its
			 treatment.
			(7)People with cancer often do not have the
			 symptoms associated with their disease and the associated treatment managed in
			 a comprehensive or appropriate manner.
			(8)People with cancer deserve to have access
			 to comprehensive care that includes appropriate treatment and symptom
			 management.
			(9)Patients who receive infused chemotherapy
			 likely obtain some treatment education during the course of the administration
			 of their treatment; yet, many do not, and individuals who may receive a
			 different type of cancer care, such as radiation or surgical interventions or
			 oral chemotherapy taken at home, likely do not receive treatment education
			 during their treatment.
			(10)Comprehensive cancer care must include
			 access to services and management associated with nausea, vomiting, fatigue,
			 depression, pain, and other symptoms.
			(11)The Institute of Medicine report, “Ensuring
			 Quality Cancer Care” asserts that much can be done to relieve the
			 symptoms, ease distress, provide comfort, and in other ways improve the quality
			 of life of someone with cancer. For a person with cancer, maintenance of
			 quality of life requires, at a minimum, relief from pain and other distressing
			 symptoms, relief from anxiety and depressions, including the fear of pain, and
			 a sense of security that assistance with be readily available if
			 needed..
			(12)The Institute of
			 Medicine report, Cancer Care for the Whole Patient: Meeting Psychosocial
			 Health Needs recognizes that cancer patients’ psychosocial needs
			 include information about their therapies and the potential side
			 effects.
			(13)As more than half of all cancer diagnoses
			 occur among individuals age 65 and older, the challenges of managing cancer
			 symptoms are growing for patients enrolled in the Medicare program.
			(14)Provision of Medicare payment for
			 comprehensive cancer patient treatment education, coupled with expanded cancer
			 symptom management research, will help improve care and quality of life for
			 people with cancer from the time of diagnosis through survivorship or end of
			 life.
			IComprehensive
			 Cancer Patient Treatment Education Under the Medicare Program
			101.Medicare
			 coverage of comprehensive cancer patient treatment education services
				(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
					(1)in subsection
			 (s)(2)—
						(A)by striking
			 and at the end of subparagraph (EE);
						(B)by adding
			 and at the end of subparagraph (FF); and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)comprehensive cancer patient
				treatment education services (as defined in subsection
				(iii)(1));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Comprehensive cancer patient treatment education
		  services(1)The term comprehensive cancer patient
				treatment education services means—
									(A)in
				the case of an individual who is diagnosed with cancer, the provision of a
				one-hour patient treatment education session delivered by a registered nurse
				that—
										(i)is furnished to the individual and the
				caregiver (or caregivers) of the individual in advance of the onset of
				treatment and to the extent practicable, is not furnished on the day of
				diagnosis or on the first day of treatment;
										(ii)educates the individual and such caregiver
				(or caregivers) to the greatest extent practicable, about all aspects of the
				care to be furnished to the individual, informs the individual regarding any
				potential symptoms, side-effects, or adverse events, and explains ways in which
				side effects and adverse events can be minimized and health and well-being
				maximized, and provides guidance regarding those side effects to be reported
				and to which health care provider the side effects should be reported;
										(iii)includes the provision, in written form, of
				information about the course of treatment, any responsibilities of the
				individual with respect to self-dosing, and ways in which to address symptoms
				and side-effects; and
										(iv)is furnished, to the greatest extent
				practicable, in an oral, written, or electronic form that appropriately takes
				into account cultural and linguistic needs of the individual in order to make
				the information comprehensible to the individual and such caregiver (or
				caregivers); and
										(B)with respect to an individual for whom a
				course of cancer treatment or therapy is materially modified, a one-hour
				patient treatment education session described in subparagraph (A), including
				updated information on the matters described in such subparagraph should the
				individual’s oncologic health care professional deem it appropriate and
				necessary.
									(2)In establishing standards to carry out
				paragraph (1), the Secretary shall consult with appropriate organizations
				representing providers of oncology patient treatment education services and
				organizations representing people with
				cancer.
								.
					(b)PaymentSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(1)by striking
			 and before (Z); and
					(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to comprehensive cancer patient treatment education service (as defined in
			 section 1861(iii)(1)), 150 percent of the payment rate established under
			 section 1848 for diabetes outpatient self-management training services (as
			 defined in section 1861(qq)), determined and applied without regard to any
			 coinsurance.
					(c)CoverageSection
			 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)) is amended—
					(1)in subparagraph
			 (O), by striking and at the end;
					(2)in subparagraph
			 (P), by striking the semicolon at the end and inserting , and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(Q)in
				the case of comprehensive cancer patient treatment education services (as
				defined in subsection (iii)(1)) which are performed more frequently than is
				covered under such
				section;
							.
					(d)No impact on
			 payment for other servicesNothing in this section shall be construed
			 to affect or otherwise authorize any reduction or modification, in the Medicare
			 payment amounts otherwise established for chemotherapy infusion or injection
			 codes with respect to the calculation and payment of minutes for chemotherapy
			 teaching or related services.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after the first day of the
			 first calendar year that begins after the date of the enactment of this
			 Act.
				IIResearch on
			 Cancer Symptom Management Improvement
			201.Expansion of
			 researchSubpart 1 of part C
			 of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended
			 by adding at the end the following:
				
					417G.Research on
				Cancer Symptom Management Improvement
						(a)In
				generalThe Director of NIH
				shall expand, intensify, and coordinate programs for the conduct and support of
				research with respect to—
							(1)improving the
				treatment and management of symptoms and side effects associated with cancer
				and cancer treatment; and
							(2)evaluating the
				role of nursing interventions in the amelioration of such symptoms and side
				effects.
							(b)AdministrationThe Director of NIH shall carry out this
				section—
							(1)through the
				Director of the Institute; and
							(2)in collaboration
				with the directors of the National Institute of Nursing Research, the National
				Institute of Mental Health, the National Center on Minority Health and Health
				Disparities, the National Center for Complementary and Alternative Medicine,
				and the Agency for Healthcare Research and
				Quality.
							.
			202.Nursing
			 intervention research grantsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.), as amended by section 201,
			 is amended by adding at the end the following:
				
					417H.Nursing
				intervention research grants
						(a)In
				generalThe Director of NIH
				shall make grants for research to be conducted—
							(1)with a registered
				nurse as the principal investigator; and
							(2)for the purpose of
				studying cancer symptom management care and services delivered by registered
				nurses to cancer patients.
							(b)Inclusion of
				national research institutesIn carrying out this section, the Director
				of NIH shall provide for the participation of the National Cancer Institute,
				the National Institute of Nursing Research, and any other national research
				institute that has been engaged in research described subsection (a)(2).
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal years 2012 through
				2016.
						.
			203.Institute of
			 Medicine study on the provision of symptom management and supportive care in
			 people with cancer
				(a)Report
					(1)In
			 generalNot later than 2
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the “Secretary”) shall enter
			 into an arrangement under which the Institute of Medicine of the National
			 Academy of Sciences (in this section referred to as the “Institute”) shall
			 conduct a study and evaluation, including a report, on the current state of
			 symptom management, patient treatment education, and supportive care given to
			 people with cancer.
					(2)Specific matters
			 evaluatedIn conducting the
			 study and evaluation under paragraph (1), the Institute shall—
						(A)analyze any barriers to access to, and
			 delivery of, symptom management, patient treatment education, and supportive
			 care to people with cancer;
						(B)catalogue and evaluate the incentives and
			 disincentives in the current reimbursement system that influence whether
			 individuals receive comprehensive symptom management, patient treatment
			 education, and supportive care, including adequate and ongoing patient
			 treatment education;
						(C)evaluate the importance of nursing
			 interventions in the management of symptoms and side effects of cancer and the
			 associated treatment;
						(D)consider such other matters as the
			 Institute determines appropriate; and
						(E)make recommendations to address any
			 barriers, challenges, or other issues identified through the study and
			 evaluation.
						(3)Scope of
			 reviewIn conducting such
			 study and evaluation, the Institute shall consider a variety of perspectives,
			 including the perspectives of patients and their family caregivers, registered
			 nurses, including nurses certified in oncology, physicians, social workers,
			 psychologists, other health care professionals, and other experts and
			 stakeholders.
					(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the arrangement under subsection (a) shall provide for
			 the Institute to submit to the Secretary and to Congress a report on the study
			 evaluation conducted under such subsection. Such report shall contain a
			 detailed description of the findings of such study and evaluation and
			 recommendations for improving the provision of symptom management, patient
			 treatment education, and supportive care to people with cancer.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for the purposes of
			 conducting the study and evaluation, and preparing the report, required by this
			 section.
				
